Citation Nr: 0948196	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  94-44 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for non-malignant thyroid 
nodular disease to include as due to exposure to ionizing 
radiation.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The claim was remanded in September 1997 and in April 2004 
for additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In November 1990 and February 1995, the Veteran appeared at 
hearings before a Decision Review Officer.  Transcripts of 
the hearings are in the record.

In February 1997, the Veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  In August 
2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.   Transcripts of the hearings 
are in the Veteran's file.

Please note this appeal has been advanced on the Board's 
docket due to the Veteran's age pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  




FINDING OF FACT

Non-malignant thyroid nodular disease was not affirmatively 
shown to have been present in service; non-malignant thyroid 
nodular disease was not manifested to a compensable degree 
within one year from the date of separation from service; 
non-malignant thyroid nodular disease, first documented after 
service, is unrelated to an injury or disease of service 
origin; non-malignant thyroid nodular disease is not subject 
to the presumption of service connection due to radiation-
risk activity; non-malignant thyroid nodular disease is not 
due to in-service exposure to ionizing radiation; and non-
malignant thyroid nodular disease is not actually caused by 
ionizing radiation.


CONCLUSION OF LAW

Non-malignant thyroid nodular disease was not incurred in or 
aggravated by service and non-malignant thyroid nodular 
disease may not be presumed to have been incurred in service 
as a chronic disease or as a disease subject to the 
presumption of service connection due to radiation-risk 
activity.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2003 and June 2004.  The notice included the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence to substantiate the claim of 
service connection due to exposure to ionizing radiation.  
The Veteran was notified that if his treating physicians were 
of the opinion that his thyroid condition was due to 
radiation exposure in service, he should obtain and submit 
written opinions from the physicians.  



The Veteran was afforded the opportunity to submit a medical 
opinion from any other physician or other competent medical 
source regarding the etiology of his thyroid condition, 
particularly whether it is in any way attributable to 
service, or a dose estimate of radiation exposure that is 
prepared by an individual certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine, or radiology.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provision for the effective date of a claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim, except for the degree of 
disability assignable). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in May 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

To the extent that the VCAA notice about the degree of 
disability assignable was omitted, as the claim of service 
connection is denied, as a matter of law no disability rating 
can be assigned, and the omission has not prejudiced the 
Veteran's case.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service personnel 
records, including as much information as possible about his 
occupational exposure to nuclear weapons and materials, 
service treatment records, VA records, records from private 
medical caregivers, information and research from the Veteran 
that documented his involvement in a nuclear weapons test.  
The Veteran was afforded Veteran a VA examination in July 
1989. 

The RO also submitted a radiation questionnaire regarding the 
Veteran's involvement with ionizing radiation and scenario of 
participation and radiation exposure which set forth a 
summary of the Veteran's statements and documentary evidence 
regarding the nuclear detonation and the Veteran's 
involvement.  The Veteran concurred with the scenario in July 
2007.

The RO also received information from the Occupational and 
Environmental Health Laboratory of the Air Force (OEHL) 
regarding the Veteran's likely level of occupational exposure 
to ionizing radiation; from the Defense Nuclear Agency (DNA) 
regarding the Veteran's likely level of exposure to ionizing 
radiation; a dose estimate under the revised methodology from 
the Defense Threat Reduction Agency (DTRA); and referred the 
case to the Under Secretary for Benefits for further review 
and development in accordance with the provisions of 38 
C.F.R. § 3.311(c).

While the RO did not conduct a recent medical inquiry in the 
form of a VA examination, there is no evidence that the 
claimed disability may be associated with an established 
injury or disease in service.  Under the circumstances, a 
medical examination with medical opinion more recent than the 
July 1989 examination is not required under 38 C.F.R. § 
3.159(c)(4).



As the Veteran has not identified any additional evidence 
pertinent to the claim, including competent medical evidence 
regarding the etiology of his thyroid condition, particularly 
whether it is in any way attributable to service, or a dose 
estimate of radiation exposure that is prepared by an 
individual certified by an appropriate professional body in 
the field of health physics, nuclear medicine or radiology, 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran served in the United States Air Force from August 
1948 to August 1968.  

The service treatment records, including the report of 
retirement examination, contain no complaint, finding, 
history, treatment, or diagnosis of a thyroid abnormality or 
of thyroid nodule. 

The service personnel records indicate a position as a 
munitions technician, including as an instructor from January 
1959 to at least March 1966.  This duty involved the 
implementation of rendering "nuclear, conventional, and 
clandestine weapons" safe.  Before that, he was assigned to 
the Office of Atomic Energy in an administrative role.

The service personnel records show that in July 1957 the 
Veteran was assigned on a temporary basis to Nellis Air Force 
Base in Nevada.  During this time, April to October 1957, 
Operation PLUMBBOB, resulted in 24 atmospheric nuclear 
detonation tests, including shot JOHN in July 1957.  Shot 
JOHN was the first air to air detonation of a nuclear weapon 
and was detonated at 20,000 feet.  The Department of Defense 
has confirmed that the Veteran was present for Shot JOHN 
which was the detonation of an approximately 2 kilo ton 
nuclear weapon.  

The Veteran has also submitted evidence as to the number of 
civilian DOD personnel and participants from various branches 
present at PLUMBBOB.  This data indicates 2,505 Air Force 
personnel were present for at least one detonation but only 
1,446 had a film badge to detect exposure.  Of those with a 
film badge, 893 received less than 0.1 rem and only 19 had 
greater than 5 rem.

The Veteran has testified that a colonel wanted to observe 
the test and ordered the Veteran to drive him to an outdoor 
observation point two miles or less from the detonation site.  
He also testified that he witnessed the aerial burst while 
underneath it and that the shock wave knocked him down.  He 
did not wear protective clothing or eyewear and he also did 
not wear a film dosimeter badge the day of the explosion.  He 
also did not wear the badge all of the time while at the 
PLUMBBOB site.  The Veteran was wearing a short-sleeved, 
class "A" uniform which offered no external protection.

The Veteran has submitted a picture of several of the 
officers from the Veteran's office as they observed the 
detonation of Shot JOHN.  From the photograph, it can be seen 
that the officers were in regular uniforms and were not 
wearing film dosimeter badges.   The Veteran and the officers 
were responsible for the development of the JOHN device, a 
defensive atomic weapon.

The Veteran has indicated that his work as a munitions 
disposal technician and instructor included work with nuclear 
materials and exposed him to ionizing radiation for 
approximately eight years from 1958 to 1966.  His duties also 
included courier duty coordinating explosive ordinance 
disposal duty and moving components, including nuclear 
material around the country.

The Veteran's personnel records contain DD Form 1141, Record 
of Occupational Exposure to Ionizing Radiation, which covered 
the Veteran's service from April 1965 to April 1966 at Hill 
Air Force Base in Ogden Utah.  This indicated he was exposed 
to 0.020 Gamma and X-ray rem, which was also the total 
accumulated rem over the same period.

After service, the Veteran has worked in managerial and 
training positions, none of which exposed him to ionizing 
radiation.  He is currently retired.

Private medical records show that in June 1987 there was a 
nine year history of a documented thyroid nodule, which was 
seen on a thyroid scan in 1978 and in 1987.  History also 
included the Veteran's exposure to radiation as an observer 
of nuclear tests and as a processor of nuclear arms.  In 
September 1987, the thyroid nodule was surgically removed.  A 
biopsy revealed no evidence of malignancy.  

On VA examination in July 1989, the Veteran stated that a 
thyroid nodule was first noted in 1978 and after surgery in 
September 1987 he had been taking synthroid.  He also gave a 
history of smoking.

In July 1991, the DNA confirmed the Veteran's participation 
in PLUMBBOB at the Nevada test site in 1957.  A film badge 
issued to the Veteran at the PLUMBBOB test site showed a 
reading of 0.035 rem gamma.  The DNA therefore assumed that 
he was part of Project 50.2, troop observers 6,490 yards from 
Ground Zero at Shot John.  Based on that assumption, the DNA 
made a scientific dose reconstruction estimate of internal 
exposure potential of less than 0.150 rem (fifty year) 
committed dose equivalent to the bone.  The corresponding 
committed dose to the thyroid was also less than 0.150 rem.  
DNA had no comment regarding the Veteran's occupational 
exposure.

In December 1991, the Department of the Air Force, 
Occupational and Environmental Health Laboratory (OEHL) 
advised VA that the USAF Master Radiation Exposure Registry 
and found no external or internal (bioassay) exposure data 
regarding the Veteran.

In March 1992, pursuant to 38 U.S.C.A. § 3.311, the RO 
requested an opinion from the Director of VA Compensation and 
Pension Service who, in turn, requested an opinion from the 
Chief Medical Director of VA.



In July 1993, the Chief Medical Director reported that the 
Veteran received a maximum dose of 0.055 rem gamma 
irradiation with virtually no neutron radiation and less than 
0.150 rem 50-year committed dose equivalent to the thyroid at 
age 27 based on a reconstructed dose estimate and by film-
badge record and that the Veteran developed a thyroid nodule 
21 years after his last exposure.  

The Chief Medical Director explained that thyroid nodules are 
known to occur after exposure to ionizing radiation and 
resemble nodules occurring with hypothyroidism, but are more 
common after exposure during childhood and that with adults 
the thyroid nodules have been most commonly reported from 
internal radiation due to ingested I-131.  The Director 
stated it seemed very unlikely that external gamma exposures 
of less than one rad to an adult would be detectible enough 
to be associated with benign thyroid nodules.  The Chief 
Medical Director therefore concluded that because the 
Veteran's dose was lower than the cited value, it was highly 
unlikely that his disease can be attributed to exposure to 
ionizing radiation in service.  

In July 1993 having reviewed the opinion of the Chief Medical 
Director, the Director of the Compensation and Pension 
Service concluded that there was no reasonable possibility 
that the Veteran's thyroid nodule was the result of exposure 
to ionizing radiation in service. 

In the remand in September 1997, noting the discrepancy 
between the Veteran's account of his proximity to a nuclear 
test and the assumptions made by the DNA and the longer 
period of occupational exposure as indicated on the DD Form 
1141, the Board requested another a dosage estimate and 
medical opinion based on that estimate that reflected events 
set forth by the testimony of the Veteran.  38 C.F.R. § 19.9.  

In January 2002, the OEHL reported that the USAF Master 
Radiation Exposure Registry and received an external 
radiation dosimetry history during the time the USAF 
Personnel Dosimetry Program monitored the Veteran.  His total 
effective dose equivalent due to occupational exposure was 
0.417 rem.  The dose equivalent included all beta, gamma, and 
x-ray radiation.  

The OEHL noted the Veteran's service occupation was reported 
as emergency ordnance disposal and it was entirely possible, 
even likely, that the Veteran worked with nuclear weapons and 
that the occupational dosage was consistent with work around 
nuclear weapons, but film badges did not have the ability to 
measure neutron exposure and such exposure was not excluded.  
The OEHL reviewed the participants of Shot JOHN who wore film 
badges and noted 39 percent of those badged measured 
radiation doses above 0.1 rem.

In June 2002, the Defense Threat Reduction Agency (DTRA) 
reported that the Veteran was present at Operation PLUMBBOB 
in 1957 and that the dosimetry data showed that he received 
0.035 rem with an additional probable dose of 0.0 rem gamma 
for a total dose 0.035 rem (0.1 rem rounded) with an upper 
bound of 0.1 rem gamma and no potential for exposure to 
neutron radiation and that the dose equivalent to the thyroid 
was 0.0 or less than 0.01 rem. 

The DTRA also reported that the Colonel who ordered the 
Veteran to drive him closer to shot JOHN did not have any 
dosimeter to compare with that of the Veteran.  Also, as Shot 
JOHN was detonated at an altitude of approximately 20,000 
feet and had a relatively small yield of 2 kilotons, the DTRA 
concluded that even if the Veteran was directly underneath 
the burst, no measurable dose would have accrued.

After reviewing the report of the DTRA, the VA's Chief Public 
Health and Environmental Hazards Officer estimated that the 
Veteran was exposed to a total dose of 0.547 rem, and that 
based on a scientific study there was about a 5 percent 
chance that benign nodular disease could be caused by the 
dose of radiation to which the Veteran was exposed.  The VA's 
Chief Public Health and Environmental Hazards Officer then 
concluded that it was unlikely that the Veteran's 
non-malignant thyroid nodular disease could be attributed to 
exposure to ionizing radiation in service.  



In July 2002, having reviewed the opinion of the VA's Chief 
Public Health and Environmental Hazards Officer, the Director 
of the Compensation and Pension Service concluded that there 
was no reasonable possibility that the Veteran's non-
malignant thyroid nodular disease was the result of exposure 
to ionizing radiation in service. 

In April 2004, the Board remanded the case and requested a 
dose estimate under the revised methodology of DTRA.  

In July 2007, the DTRA reported that dose estimates were now 
based on worse case parameters and assumptions to adequately 
encompass any activities the Veteran performed and provides 
the worst case upper bounds so that the Veteran receives the 
maximum benefit of the doubt.  Under the new methodology, the 
DTRA concluded that the Veteran could not have received in 
service more than 16 rem external gamma, 0.5 rem external 
neutron rem, and internal committed dose to the thyroid 
(alpha) of 0.1 and the internal committed dose to the thyroid 
(beta plus gamma) was 7 rem.

In May 2009, VA's Chief Public Health and Environmental 
Hazards Officer reviewed the dose estimate by the DTRA.  The 
VA's Chief Public Health and Environmental Hazards Officer 
explained that studies showed that non-malignant thyroid 
disease was dose sensitive at 0.5 Sievert (50 rem) or higher 
and as the Veteran's dose estimate was 21 [actually 25 rem], 
which was lower that 50 rem, it was unlikely that the 
Veteran's non-malignant right thyroid nodule was attributable 
to ionizing radiation exposure while in military service. 

In May 2009, having reviewed the opinion of the VA's Chief 
Public Health and Environmental Hazards Officer, the Director 
of the Compensation and Pension Service concluded that there 
was no reasonable possibility that the Veteran's 
non-malignant thyroid nodular disease was the result of 
exposure to ionizing radiation in service. 



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for endocrinopathies such as non-malignant thyroid 
nodular disease, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 38 
C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 U.S.C.A. § 
1112(c)(4)(A) and 38 C.F.R. § 3.309(d)(3)(i) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, 38 U.S.C.A. 
§ 1112(c)(4)(B)(i) and 38 C.F.R. § 3.309(d)(3)(ii)(A). 

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, 
breast cancer, pharynx cancer, esophageal cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gallbladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), salivary gland 
cancer, and urinary tract cancer, bronchiolo-alveolar cancer, 
bone cancer, brain cancer, colon cancer, lung cancer, and 
ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d)(2).

Non-malignant thyroid nodular disease is not on the list of 
specific diseases associated with radiation-risk activity. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, a dose assessment is required where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 
are defined as a diseases that may be induced by ionizing 
radiation, and specifically includes, in part, non-malignant 
thyroid nodular disease.  

If a veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically 
enumerated radiogenic diseases stated above, his claim is 
then referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  The Under Secretary for Benefits may request an 
advisory opinion from the Under Secretary of Health.  The 
Under Secretary for Benefits shall render an opinion that it 
is as least as likely as not the veteran's disease resulted 
from exposure to ionizing radiation in service based upon 
sound scientific and medical evidence supporting the 
conclusion or there is no reasonably possibility that the 
veteran's disease resulted from radiation exposure.  38 
C.F.R. § 3.311(c).

The relevant factors to aid in assessing whether the 
Veteran's exposure to radiation caused the current disease 
include:

1. The probable dose, in terms of dose type, rate, and 
duration as a factor in inducing the disease, taking 
into account any known limitations in the dosimeter 
devices employed in its measurement or the methodologies 
employed in its estimation; 

2. The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific 
pathology; 

3. The Veteran's gender and pertinent family history;

4. The Veteran's age;

5. The time lapse between exposure and the onset of the 
disease; and,

6. The extent to which exposure to radiation or other 
carcinogens outside of service may have contributed to 
the development of the disease.  38 C.F.R. § 3.311(e).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a claimant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

Service Connection, excluding Radiation Exposure 

On the basis of the service treatment records, non-malignant 
thyroid nodular disease was not affirmatively shown to have 
had onset during service and service connection is not 
established under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that non-malignant thyroid nodular 
disease was noted or observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service non-malignant thyroid 
nodular disease was first documented in 1978 with a history 
no earlier than 1976, in either event, 1976 or 1978, the 
disease was manifested well beyond the one-year presumptive 
period for non-malignant thyroid nodular disease as a chronic 
disease following separation from service in 1968 under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Excluding radiation exposure, which will be separately 
addressed, as for service connection based on an initial 
diagnosis after service under 38 C.F.R. § 3.303(d), non-
malignant thyroid nodular disease is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Non-malignant thyroid nodular disease is not a simple medical 
condition, such as a broken leg, because the condition cannot 
be perceived through the senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that non-malignant thyroid nodular 
disease is not a simple medical condition that a lay person 
is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, the Veteran is not competent to 
state that the current disability was present during service.  
To this extent the Veteran's statements are excluded or not 
admissible, that is, the statements are not to be considered 
as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to relate a 
current diagnosis of, but there is no medical evidence or 
statements from health-care providers that attribute the 
current diagnosis to an injury or disease or event during the 
Veteran's service.  

To the extent the Veteran's lay statements are competent 
evidence of a current diagnosis and a description of symptoms 
relied on by health-care providers to support the current 
diagnosis, the evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of non-malignant thyroid nodular 
disease during service.  



Apart from the question of the direct onset or presence of a 
disability during service, where there is a question of 
medical causation, that is, an association between the 
current disability and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements and testimony are not competent 
evidence to substantiate the claim of an association between 
the current non-malignant thyroid nodular disease and an 
injury, disease, or event in service.  Therefore the 
statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim.

There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is not required to further 
develop the claim by affording the Veteran another VA 
examination or by obtaining a VA medical opinion under the 
duty to assist on the question of direct service connection, 
excluding radiation exposure.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Excluding radiation exposure, there is no medical evidence 
that non-malignant thyroid nodular disease, first documented 
after service, is otherwise related to an injury or disease 
or event in service, considering 38 C.F.R. § 3.303(d).



Radiation Exposure  

The record shows that the Veteran participated in Operation 
PLUMBBOB at the Nevada test site and was an observer on Shot 
JOHN in 1957, a "radiation-risk activity," that is, onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  

While the Veteran was clearly involved in radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d), non-malignant 
thyroid nodular disease is not a specifically enumerated 
disease subject to the presumption of service connection and 
service connection based on radiation-risk activity as 
defined by 38 C.F.R. § 3.309(d) is not established. 

In addition to onsite participation in a test involving the 
atmospheric detonation of a nuclear device, the Veteran also 
had occupational exposure to radiation during service and  
non-malignant thyroid nodular disease is considered a 
radiogenic disease under 38 C.F.R. § 3.311. 

Under 38 C.F.R. § 3.311, there is no presumption of service 
connection for a radiogenic disease, rather 38 C.F.R. § 3.311 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the claimed 
disability.

In accordance with 38 C.F.R. § 3.311, in March 1992, the RO 
requested a dose estimate from the DNA which reported that 
the Veteran's radiation level for PLUMBBOB in July 1957 was 
0.0350 rem and scientific reconstruction indicated the 
committed dose to the thyroid was less than 0.150 rem.  The 
Chief Medical Director expressed the opinion that it was 
highly unlikely that the Veteran's disease could be 
attributed to ionizing radiation in service.  The Director of 
the Compensation and Pension Service, citing the VA medical 
opinion and a review of the evidence in its entirety, 
expressed the opinion that there was no reasonable 
possibility that the Veteran's non-malignant thyroid nodular 
disease resulted from radiation exposure in service, which 
opposes, rather than supports, the claim.

In January 2002, when asked to gather evidence and analyze 
evidence accounting for the Veteran's testimony that he was 
closer to the detonation site than the first analysis 
assumed, the OEHL reported the Veteran received 0.417 rem 
occupational exposure and DTRA reported the Veteran had an 
upper bound of 0.1 rem at PLUMBBOB.   Estimating the Veteran 
was exposed to a total dose of 0.547 rem, the Chief Public 
Health and Environmental Hazards Officer of VA estimated 
there was about a 5 percent chance that benign nodular 
disease in the Veteran could be caused by the total in-
service ration exposure.  The Director of the Compensation 
and Pension Service, citing the VA medical opinion and a 
review of the evidence in its entirety, expressed the opinion 
that there was no reasonable possibility that the Veteran's 
non-malignant thyroid nodular disease resulted from radiation 
exposure in service, which opposes, rather than supports, the 
claim.

Finally, under the most revised methodologies, and based upon 
the latest scientific and medical evidence, DTRA concluded 
the Veteran could not have received more than 25 rem thyroid 
dose.  This new methodology took into account the worse case 
scenario to reach the Veteran's radiation exposure and the 
association between ionizing radiation and benign thyroid 
nodules is 50 rem or higher.  Based upon studies of survivors 
from the atomic bomb detonations in Hiroshima and Nagasaki 
Japan, the excess risk of developing benign thyroid nodules 
was only 0.25 which was not considered significantly 
different from unexposed controls.  The VA Chief Public 
Health and Environmental Hazards Officer expressed the 
opinion that it is unlikely that the Veteran's nonmalignant 
right thyroid nodule can be attributed to ionizing radiation 
exposure while in military service.  The Director of the 
Compensation and Pension Service, citing the VA medical 
opinion and a review of the evidence in its entirety, 
expressed the opinion that there was no reasonable 
possibility that the Veteran's non-malignant thyroid nodular 
disease resulted from radiation exposure in service, which 
opposes, rather than supports, the claim.



Also the opinions were based on dose estimates, taking into 
account the most current methodologies, the relative 
sensitivity of the thyroid to ionizing radiation, the 
Veteran's gender and age, the time lapse between exposure and 
the onset of the disease, family history (unremarkable), and 
extent of radiation exposure after service (none), which were 
provided by the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.311(e).

As for the statement of the private physician in 1987, noting 
the Veteran's exposure in the service to nuclear tests, the 
statement does not address the question of medical causation.  
A bare description of history is not transformed into medical 
evidence merely because it was recorded by a medical 
professional.  There is nothing in the language of the 
statement that suggests that any medico-evidentiary value was 
added to the history in the context of the question of 
medical causation through the medical expertise of the 
physician.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
For this reason, the statement has no probative value on the 
question of medical causation. 

The Veteran argues that exposure to neutron radiation would 
not have been recorded in the film dosimeter badges used at 
the time of his exposure.  In July 2007, the DTRA reported 
that dose estimates were now based on worse case parameters 
and assumptions to adequately encompass any activities the 
Veteran performed and provides the worst case upper bounds so 
that the Veteran receives the maximum benefit of the doubt.  
Under the new methodology, the DTRA concluded that the 
Veteran could not have received in service more than 16 rem 
external gamma, 0.5 rem external neutron rem, and internal 
committed dose to the thyroid (alpha) of 0.1 and the internal 
committed dose to the thyroid (beta plus gamma) was 7 rem.  
In other words, the most recent dose estimate included any 
possible exposure to neutron radiation. 



As for the Veteran's statements and testimony associating 
non-malignant thyroid nodular disease to exposure to 
ioninizing radiation, where, as here, there is a questions 
medical causation, that is, evidence of an association or 
link between the Veteran's radiation exposure in service and 
his non-malignant thyroid nodular disease, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  As 
no factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
evidence in support of the claim.

The Veteran can establish service connection with proof of 
direct causation, that is, non-malignant thyroid nodular 
disease was caused by exposure to ionizing radiation, but as 
the evidence shows causation under 38 C.F.R. § 3.311 is 
directly related to the level of radiation exposure.  And the 
evidence of record establishes that the Veteran's level of 
radiation exposure does not reach the level where such 
exposure would result in the development of non-malignant 
thyroid nodular disease as the threshold dose estimate for 
causation is 50 rem and the Veteran's dose was less by half 
at 25 rem.   

As the Veteran has not submitted a dose estimate from a 
credible source, a referral to independent expert to 
reconcile any material difference between a dose estimate 
from a credible source and dose data derived from official 
military records is not warranted under 38 C.F.R. § 3.311. 





For these reasons, service connection for non-malignant 
thyroid nodular disease based on proof of direct causation is 
not established.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).


As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for non-malignant thyroid nodular disease 
to include as due to exposure to ionizing radiation is 
denied.




____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


